Title: To Thomas Jefferson from John Stockdale, 12 August 1785
From: Stockdale, John
To: Jefferson, Thomas



Sir
Piccadilly 12th. Augt. 1785.

I received Yours dated the 28th. of July by the bearer of this Letter. All orders that I may have the honor to receive from You shall be punctually executed. As to payment I am in no hurry but will once or twice a Year transmit a Bill which may be paid in London when Convenient. The books orderd, I shall have to procure from Scotland before I can dispatch them to America, which will be done with all convenient speed. I shall take occasion to send You such publications as are valuable by every opportunity that may offer. The Bearer brings the first parcel. I am Sir Yr. much obligd. & very Hble Servant,

John Stockdale

